Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8, 11, 17, 18, 21, and 22 are pending and rejected. Claims 9, 12-16, and 20 are withdrawn. Claims 10 and 19 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 8, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sikka, US 2012/0009396 A1 in view of Jung, WO 2015/139824 A1, and Kong, KR 20080063081A.
	The following citations for Jung, WO 2015/139824 A1 are in reference to Jung, US 2016/0376450 A1 which is considered to be the English translation of Jung, WO 2015/139824 A1 because it is the US national stage of the PCT application.  
	The following citations for Kong are in reference to the machine translation provided by Espacenet and the original document.
	Regarding claims 1, 2, and 11, Sikka teaches methods for creating spill-proof or spill-resistant surfaces through the use of hydrophobic or oleophobic edges, borders or/and boundaries that contain the water and other liquids inside the edges, borders and/or boundaries (abstract). They teach that the spill-resistant borders can be made by treating the surface with a variety of compositions that comprise agents that cause liquids to be retained within the area encompassed by the border, where the borders are formed by applying a composition to a surface that increases the hydrophobicity or oleophobicity of a portion of the surface that will serve as a border (0005). They teach that the spill resistant border can be formed on a variety of surfaces including glass and ceramic (0020). They teach applying an agent that increases the hydrophobicity to the surface by binding one or more hydrophobic functionalities to the portion of the surface where the border is to be located (0041). They teach that a hydrophobic border or surface is one that results in a water droplet forming a surface contact angle exceeding about 45° and less than about 150° at room temperatures (0042). They teach that a variety of silanizing agents can be employed to convert a portion of the surface into a spill resistant border (0045). They teach that silanizing agents have both leaving groups and terminal functionalities where terminal functionalities are groups that are not displaced by reaction with silicate containing glasses, e.g. R groups of formula (I) (0045). They teach that leaving groups are those that are displaced from silanizing agents upon reaction with the silicate containing glasses to form bonds with the glass surface (0045). They teach that silanizing agents include compounds of formula I: R4-nSi-Xn, where n is an integer from 1-3, R is independently selected from (i) alkyl or cycloalkyl groups optionally substituted by one or more fluorine atoms, (ii) C1 to 20 alkyl optionally substituted with one or more independently selected substituents selected from fluorine atoms, C1 to 10 haloalkoxy substituents, (iii) C6 to 20 alkyl ether optionally substituted with one or more substituents such as fluorine (iv) C6-14 aryl, (v) C6-20 alkenyl or C6-20 alkynyl, and X can be H (0045). They teach that alkyl is a linear or branched alkyl radical and can be independently selected from C1-C20 alkyl groups (0057). They teach that cycloalkyl groups includes C1-C20 alkyls that comprise one or two C4-C8 cycloalkyl functionalities (0057). They teach that n can be 1, 2, or 3, such that the compound can include 1 or 2 hydrogen atoms (0053), as required by claim 11. From this, Sikka teaches using a silanizing agent that meets the requirements of the hydrosilane of claim 1, where 1-3 of the R groups can be H and 1-3 of the R groups can be a C6-20 alkyl linear or branched groups that are optionally substituted by fluorine, or substituted by –ORh where Rh is a C1-20 alkyl that is optionally substituted by fluorine such that the surface modifying agent of Sikka consists of an agent that includes formulas meeting the claimed hydrosilane. They teach that any border may be formed from one, two, three, four or more compounds of formula (I) employed alone or in combination to convert a surface into a hydrophobic or oleophobic surface (0056). They teach that silanizing agent leaving groups (X groups) determine the reactivity of the agent with a substrate where the terminal functionality determines the level of hydrophobicity that results from application of the silane to the surface (0061). They teach that where the substrate is a silicate glass, the leaving group can be displaced to form the Si-O-Si bonds (0061). They teach that where a surface is a silicate containing glass or ceramic having less than a desirable number of functional groups for reaction with silanizing agents (compounds of formula (I) that can covalently bind hydrophobic functionalities to the surface), the surface can be activated by chemical or physical means to expose Si-OH groups that can react with the silanizing agents (0071 and 0076). They teach that masks can be used to control the activation of the surfaces and they may be attached to the surface to control the placement of the spill resistant border (0096-0097). They teach forming a border on a glass plate by masking the center region of the plate, activating the surface with HF, and applying a solution of the silanizing agent in hexanes to the border area followed by evaporating the hexanes and curing (0112). Therefore, Sikka provides hydrosilanes meeting the formula of claim 1 which are capable of reacting with Si-OH groups on a surface for forming a desirable hydrophobic pattern, where they indicate that a hydrophobic pattern is defined as having a water contact angle exceeding 45° and less than 150°, where a leaving group present on the surface modifying compound can be H and is displaced in the reaction with the Si-OH groups on the substrate surface.
	Sikka does not teach contacting the surface with the surface-modifying compound under irradiation with light of a wavelength within the range of 200 to 800 nm.
	Sikka teaches that the leaving group effectiveness is ranked as chloro>methoxy>hydro (H)>ethoxy (0063), indicating that hydrogen is an alternative leaving group to methoxy or alkoxy groups. Sikka also indicates that it is desirable to form Si-O-Si bonds (Scheme I).
	Jung teaches a process for hydrophobicizing hard-coating surfaces and also a hard-coated substrate having a hydrophobicized surface (abstract). They teach hydrophobicizing hard-coating surfaces where the hard coating includes a polymer matrix and nanoparticles such as Si nanoparticles, where the surface is plasma etched to expose at least part of the nanoparticles and then a hydrophobicizing composition is applied (0007-0009 and 0014). They teach that the hydrophobicizing composition comprises at least one hydrolysable polyfluorinated silane compound having at least one leaving group X which is bound to a silicon atom and can be replaced by terminals oxygen atoms and/or hydroxyl groups on the inorganic oxide of the nanoparticles and/or water molecules (0017). They teach that application of the hydrophobicizing composition to the plasma-etched hard-coating surface results in a corresponding substitution reaction by means of which the leaving group X is split off from the silane compound and a covalent bond to the terminal oxygen atom of the oxide is formed (0017). They teach that X can be a hydroxide or an alkoxide (0017). They teach that the polyfluorinated silanyl radicals are covalently bound to the partially exposed surface of the nanoparticles resulting in a very resistant and stable hydrophobicization (0017). They teach that the silane compound has the formula RnSiX(4-n), where n is an integer from 1 to 3, R is a polyfluorinated polyether radical, and X is a hydrolysable group (0022). They teach that the silane compound is preferably crosslinkable where n is not more than 2 so that Si-O-Si bonds are formed by condensation of two Si-OH groups (0023). They teach that hydrophobization having even higher resistance can be provided in this way, where using trialkoxysilanes can be used (0023). They teach that the polyether radical preferably has the formula –[CkFtH(2k-1)O]-, where k is from 1 to 6 (0024). They teach that formation of the covalent bond between the exposed surface of the nanoparticles and the silanyl radicals and also the crosslinking reaction which optionally takes place with formation of Si-O-Si bonds can occur even at low temperatures, for example 10°C or room temperature (25°C), however the reactions can be accelerated by heating using a heat treatment for a time from 15 minutes to 24 hours at a temperature from 40-120°C after application of the hydrophobicizing composition (0027). They teach that as an alternative to or in addition to the heat treatment the reaction between the nanoparticle surface and the silane compound and also crosslinking of the silanyl radicals can be effected by UV irradiation (0027). 
	Kong teaches an organic-inorganic hybrid polymer and a method of producing the same by reacting or photopolymerizing a hydrosilane and an acrylic compound (pg. 1 and 3). They teach that the hydrosilane receives energy from light and generates silyl radicals which can act as an initiator of the polymerization reaction (pg. 4). They teach that the reaction for forming a silyl radical is provided by reaction formulas 2 and 3 (pg. 4 and <42> and <43> of the original document). They teach that when the light is irradiated to the hydrosilane, a silyl radical is formed and the silyl radical proceeds with the radical-initiated polymerization reaction (pg. 5). They teach that the Si-H peak decreases as reaction time increases as the hydrosilane is decomposed into silica radicals (pg. 5). They teach that UV light having a wavelength of about 240 nm to about 260 nm is used to provide the reaction, where such a wavelength is the most suitable light capable of decomposing the hydrosilane into a silyl radical to supply the energy necessary for radical initiated polymerization reaction (pg. 5). Therefore, Kong teaches that silyl radicals are provided from hydrosilanes by UV irradiation with a wavelength in the range of 240-260 nm to cause them to react. 
From the teachings of Jung and Kong, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Sikka to have irradiated the substrate surface with UV radiation having a wavelength in the range of 240-260 nm while contacting with surface with the surface modifying compound because Sikka teaches modifying a surface using a hydrosilane compound having a leaving group such as H, which can be used as an alternative to alkoxy groups and where the surface modifying compound can include alkoxy groups, and that it is desirable to form Si-O-Si bonds, Jung teaches that UV radiation can be used to accelerate the reaction between a surface having Si-OH groups and a silanyl radical formed when a leaving group such as alkoxy groups is removed (i.e. leaving groups that Sikka teaches as alternatives to H) and also to provide crosslinking Si-O-Si bonds between silanyl radicals which can improve the hydrophobicity of the coating, and Kong teaches that UV radiation in a range of 240-260 nm can be used to provide silyl radicals from hydrosilanes, i.e. to remove the H group, as a means of catalyzing a reaction such that it will be expected to provide the desired and predictable result of effecting the reaction between the surface modifying compound and the Si-OH groups on the surface and also crosslinking the groups of the compounds to improve the hydrophobicity by causing the formation of the reactive radical by removing the leaving H groups. Therefore, in the process of Sikka in view of Jung and Kong the surface having Si-OH groups will be contacted with a surface modifying compound consisting of a hydrosilane meeting the claimed requirements while irradiating with light of a wavelength within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). Further, since Jung and Kong do not mention the use of a photoinitiator, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the surface modification without the use of a photoinitiator because Jung and Kong do not indicate that one is necessary for causing the reaction with UV.
As to the irradiation time, Jung teaches performing the heat treatment step for 15 minutes to 24 hours where the temperature ranges from 40 to 120°C (0027). They teach that the UV irradiation treatment can be used as an alternative to or in addition to the heat treatment (0028). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the UV treatment for a time of 15 minutes to 24 hours or to have optimized the time for treatment within the claimed range from the overlapping range of Jung because Jung indicates that such a time is desirable for causing a reaction between a silane hydrophobicizing agent and a substrate using heat, where UV can be used as an alternative or in addition to the heating such that it will be expected to provide the desired and predictable result of providing a suitable time for treating the substrate or a suitable time frame from which to optimize the UV treatment time. Therefore, Sikka in view of Jung and Kong suggest using a UV irradiation treatment time overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
Further, since the suggestion is to provide the UV treatment for effecting the reaction between the hydrosilane and the surface and crosslinking the silane compounds, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the time of the UV treatment to be within the claimed range so as to provide the desired reaction result of a hydrophobic surface. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Sikka in view of Jung and Kong suggests the limitations of instant claim 1, where Jung suggests performing the reaction with UV light and Kong suggests using a wavelength in the range of 240-260 nm. Jung does not indicate using a photoinitiator. Kong further teaches that unlike conventional methods of producing a polymer using a catalyst or a separate initiator, the manufacturing method if very simple and economically advantageous and the processing yield can be improved (pg. 6). Therefore, Kong does not teach using a photoinitiator. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the process of Sikka in view of Jung and Kong using a UV wavelength of 240-260 nm without a photoinitiator because Kong indicates that UV light of such a wavelength can be used to provide the silyl radical without a separate initiator such that it will be expected to provide the desired and predictable result of catalyzing the reaction with UV light alone so as to simplify the materials used. Therefore, Sikka in view of Jung and Kong suggests irradiating using light having a wavelength within the range of claim 4 in the absence of a photoinitiator. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 6, Sikka in view of Jung and Kong suggests the limitations of instant claim 1. Sikka also teaches using the silanizing agents in a solution of hexane (0112 and 0144), such that the silanizing agent is considered to be in a solvent. Jung also teaches using the hydrolysable polyfluorinated silane in one or more solvents (0017). Kong also teaches that the reaction can be done in a solvent (pg. 5). Therefore, the surface modifying compound is contacted with the surface in the form of a surface-modifying compound composition comprising the surface modifying compound and a solvent.
Regarding claim 8, Sikka in view of Jung and Kong suggests the limitations of instant claim 1, where they suggest process a). Sikka teaches that the surface or substrate is glass such as fused silica glass, where the surface has Si-OH groups (0021, 0071, and 0076). Jung also teaches that the nanoparticles include silicon dioxide (0014), i.e. silica. Therefore, since the surface is hydroxylated and the solid material includes silica, the resulting surface is understood to also include Si-OH groups. 
Regarding claim 21, Sikka in view of Jung and Kong suggest the process of instant claim 1. Jung teaches performing the heat treatment step for 15 minutes to 24 hours where the temperature ranges from 40 to 120°C (0027). They teach that the UV irradiation treatment can be used as an alternative to or in addition to the heat treatment (0028). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the UV treatment for a time of 15 minutes to 24 hours or to have optimized the time for treatment within the claimed range from the overlapping range of Jung because Jung indicates that such a time is desirable for causing a reaction between a silane hydrophobicizing agent and a substrate using heat and causing crosslinking, where UV can be used as an alternative or in addition to the heating such that it will be expected to provide the desired and predictable result of providing a suitable time for treating the substrate or a suitable time frame from which to optimize the UV treatment time. Therefore, Sikka in view of Jung and Kong suggest using a UV irradiation treatment time overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
Further, since the suggestion is to provide the UV treatment for effecting the reaction between the silane and the surface and crosslinking the silane compounds to modify the surface so that it becomes hydrophobic, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the time of the UV treatment to be within the claimed range so as to provide the desired reaction result of a hydrophobic surface. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 22, as discussed above for claim 1, Sikka in view of Jung and Kong provide the features of instant claim 1 where the irradiation is done using UV light having a wavelength within the claimed range and using a hydrosilane meeting the claimed requirements and irradiating for a time overlapping the claimed range, i.e. 15 minutes to 24 hours or optimized to be within the claimed range. Sikka does not provide any indication that the composition is prevented from contacting ambient air. Jung further teaches that a leaving X group of the silane compound can be split off, for example by means of water or an alcohol, even before formation of the covalent bond to the hard-coating surface (0017). They teach that water and/or one or more alcohols can be added to the hydrophobicizing composition or else can enter the hydrophobicizing composition via atmospheric moisture (0017). Jung teaches that the leaving X group is replaced by terminal oxygen atoms and/or hydroxyl groups of the inorganic oxide of the nanoparticles and/or water molecules (0017). Therefore, Jung teaches that the compositions are suitably exposed to atmospheric moisture (ambient air) such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the UV treatment in the presence of ambient air because Sikka does not provide any indication that the composition should be prevented from contacting air and Jung teaches that it is acceptable for the composition to contact ambient air/atmospheric moisture so as to cause the leaving groups in the composition to split off for reaction of the compound with the surface of the substrate. 

	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sikka in view of Jung and Kong as applied to claim 1 above, and further in view of and Zuilhof, US 2011/0251059 A1 (provided on the PTO-892 of April 14, 2020).
Regarding claim 3, Sikka in view of Jung and Kong suggests the limitations of instant claim 1. Sikka further teaches masking a surface to provide a pattern (0017 and 0096-0097). 
They do not teach that a predetermined part of the surface is selectively subjected to irradiation.
Zuilhof teaches a process for the modification of a surface of a solid material (process for modifying a solid material having a surface comprising hydroxyl-groups, 0025), comprising the step of: 
contacting the surface with a surface-modifying compound under irradiation with light of a wavelength in the range of 200 to 800 nm optionally in the presence of a photoinitiator (contacting the solid material under radiation with UV and/or visible light with a C2-C50 alkene and/or alkyne, where the wavelength of the radiation ranges from 200 to 800 nm, and the process can be carried out in the presence of a photoinitiator, 0025-0026), wherein 
a) the surface has Si-OH groups, C-OH or epoxy groups and the surface-modifying compound is a hydrosilane (where the surface has hydroxyl groups and the solid material includes silica, oxides of silicon, or SiO2, 0025 and 0035, indicating that the surface groups will include Si-OH groups and where the alkenes/alkynes include a group Q that can be –Si(R1)3, 0041, such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a silane group, i.e. –Si(R1)3, from the list of Q groups since Zuilhof indicates that it is a desirable group such that the modifying compound can be a hydrosilane). 
Zuilhof further teaches that that the contacting of the solid material is carried out under ultraviolet radiation with a wavelength in the range of 200 to less than 300 nm, preferably in the range of 200 to 295 nm (0031). Therefore, Zuilhof teaches irradiating a surface in contact with a surface modifying compound using UV radiation having a wavelength of 200 to 295 nm. Zuilhof also teaches irradiating the surface using a mask to selectively treat the surface (0011 and 0049-0050). 
From the teachings of Zuilhof, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Sikka in view of Jung and Kong to have used masks for selectively subjecting a predetermined part of the surface to the irradiation because Sikka indicates that only a portion of the surface is desirably modified and Zuilhof teaches using a mask to selectively irradiated a surface in contact with a surface modifying component such that by only exposing the predetermined surface to the irradiation it will result in selectively accelerating the reactions in the exposed areas to more effectively form the modified surface in the desired regions.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sikka in view of Jung and Kong as applied to claim 1 above, and further in view of Curran, US 2013/0337226 A1.
	Regarding claim 5, Sikka in view of Jung and Kong suggests the limitations of instant claim 1. Sikka teaches abrading to activate SiO2 containing glasses and ceramics which causes roughness (0083).
	They do not teach treating the surface to have micro- and/or nanoscale surface roughness before the irradiation step.  
	Curran teaches a method of forming a self-cleaning coating on a substrate comprising the step of selecting a substrate, cleaning the substrate, and/or roughening the substrate using an abrasive to create microscopic tortuous grooves, and applying a hydrophobic chemical agent (abstract). They teach that “self-cleaning” and “superhydrophobic” are sometimes used interchangeably (0026), such that the self-cleaning coating is understood to be superhydrophobic. They teach that the water repellency of lotus plants is due to the micro-topography of their leaf surfaces (0025). They teach that man-made self-cleaning surfaces are most commonly fabricated by either creating micro/nanostructures on hydrophobic substrates or by chemically modifying a micro/nanostructured surface with molecules of low surface free energy (0033). They teach that the substrates used include silicon dioxide (0035). They teach that roughened surfaces tend to reduce adhesive force on water droplets, as trapped air in the interstitial spaces of the roughened surface results in a reduced liquid-to-solid contact area (0036). They teach that the microscopic tortuous grooves have a depth of about 1 micron to 1 mm (0035). Therefore, they teach forming microscopic (i.e., microscale) surface roughness on a silicon dioxide substrate followed by applying a hydrophobic agent so as to form a self-cleaning or superhydrophobic coating, where the surface roughness is indicated as being beneficial in forming a hydrophobic surface. 
From the teachings of Curran, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Sikka in view of Jung and Kong to have first treated the substrate surface with an abrasive to provide microscopic or microscale surface roughness because Curran teaches that forming such surface roughness on a silicon dioxide surface prior to applying a hydrophobic agent is beneficial in forming a hydrophobic or self-cleaning surface such that it will provide the desired and predictable result of improving the hydrophobicity of the treated surface as indicated by Curran. Therefore, the process of Sikka in view of Jung, Kong, and Curran will include a step of treating the surface to have microscale surface roughness before the irradiation step. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sikka in view of Jung and Kong as applied to claim 1 above, and further in view of Abate, US 2011/0123413 A1.
	Regarding claim 7, Sikka in view of Jung and Kong suggests the limitations of instant claim 1. As discussed above for claim 1, Sikka teaches using a silanizing agent meeting the requirements of claim 1 to form a hydrophobic pattern, where the R groups are C1-20 alkyl groups or alkoxy groups that are optionally substituted with fluorine.
As discussed above for claim 6, the surface modifying compound can be included in a solvent so as to provide a surface modifying composition. 
They do not teach including in the composition a component that is reactive with it.
	Abate teaches coating materials, including photoactive coating materials, in the form of a sol-gel that can be formed as a coating where one or more portions of the sol-gel can be reacted to alter its hydrophobicity (abstract). They teach that the invention is in the context of coatings having a particular hydrophobicity (0018). They teach that the sol-gel may be exposed to light, such as ultraviolet light, which can be used to induce a chemical reaction in the sol-gel that alters its hydrophobicity (abstract). They teach that the sol gel material may comprise a polymer and the sol state may be converted to the gel state by a chemical reaction (0019). They teach that the sol gel coating may be chosen to have certain properties, for example, having a certain hydrophobicity where the properties of the coating may be controlled by controlling the composition of the sol-gel (for example, by using certain materials or polymers within the sol gel), and/or by modifying the coating, for instance by exposing the coating to a condensation or polymerization reaction to react a polymer to the sol gel coating (0020). They teach that the sol gel coating may be made more hydrophobic by incorporating a hydrophobic polymer in the sol gel, where it may contain one or more silanes (0021), such that they indicate optimizing the hydrophobicity by changing the materials in the sol gel. They teach that the silane may be a fluorosilane, a methyltriethoxy silane, or a silane containing one or more lipid chains, such as octadecylsilane or other CH3(CH2)n silanes, where n can be greater than 1 and less than about 30 (0021), indicating that the silanes include alkyl silanes. They teach that in general, most silanes can be used, with the particular silane being chosen on the basis of desired properties such as hydrophobicity (0021). They teach that the silanes may be reacted to form networks within the sol gel and the degree of condensation may be controlled by controlling the reaction conditions, such as temperature, acid or base present, or the like (0021). They teach that more than one silane can be used in the sol gel (0021). They teach that fluorosilanes can be included to cause the resulting sol gel to exhibit greater hydrophobicity and that other silanes or other compounds that facilitate the production of polymers can be used (0021). They teach that the sol gel may comprise moieties containing double bonds, or otherwise are reactive within any polymerization reactions, for example, thiols for participation in radical polymerization (0022). They teach that the substrate may be glass, metal oxides, etc. where in some cases the substrate may be one containing silicon atoms where is has silanol groups (Si-OH), or it can be modified to have silanol groups (0023). They teach that the polymer supplied to the sol gel may be in monomeric or oligomeric form to that a condensation or polymerization reaction occurs between the polymer and the sol gel using light such as UV light (0027). They teach coating the sol gel onto a portion of the substrate and then a portion of the coating is treated to alter its hydrophobicity (0030-0031). Therefore, Abate teach applying a coating containing different silanes and/or polymers on a surface having Si-OH groups and reacting the materials to form a coating having a desired hydrophobicity where they indicate that the silanes can include those having alkyl groups and that components having double bonds or otherwise reactive groups are also desirable, where fluorosilanes are desirable to provide more hydrophobicity. 
	From the teachings of Abate, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Sikka in view of Jung and Kong to have optimized the surface modifying composition to have included various silanes including fluorosilanes and then to have reacted the silanes using UV light to form a hydrophobic coating because Sikka is directed towards forming a hydrophobic coatings using surface modification agents that include silane groups having fluorine groups, Jung teaches forming a hydrophobic coating using silanes that crosslink to improve hydrophobicity, and Abate indicates that the hydrophobicity of a coating can be controlled by reacting different silanes using UV where fluorosilanes improve hydrophobicity, but that alkyl silanes can be used, where reactive groups are also desirable for polymerization such that by including multiple silanes and reacting them it will be expected to provide a coating having an optimized hydrophobicity. Further, since Abate indicates that the silane can include alkyl groups and that in general most silanes can be used, the hydrosilane taught by Sikka being optionally substituted with fluorine is expected to be suitable in the reaction, especially since it provides hydrophobicity to the surface. Sikka in view of Jung, Kong, and Abate do not teach the volume percentage of the reactive species in the composition, however, as discussed above, Abate indicates that the hydrophobicity of the coating can be controlled by controlling the composition of the coating, from this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the composition of the coating including the volume percentage of the reactive component to be within the claimed range so as to provide a coating having the desired properties such as hydrophobicity. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sikka in view of Jung and Kong as applied to claim 1 above, and further in view of Zuilhof, US 2011/0251059 A1 (provided on the PTO-892 of April 14, 2020) and Curran, US 2013/0337226 A1.
Regarding claim 17, Sikka in view of Jung and Kong suggests the limitations of instant claim 1, as well as claim 4, where the UV wavelength is in a range of 240-260 nm. 
As discussed above for claim 3, Zuilhof provides the suggestion to selectively irradiate a predetermined part of the surface using a mask. 
As discussed above for claim 5, Curran provides the suggestion of abrading the surface to have microscale roughness before applying a hydrophobic agent to improve surface hydrophobicity such that the process of Sikka in view of Jung, Kong, Zuilhof, and Curran renders the limitations of claim 17 obvious. 
Regarding claim 18, Sikka in view of Jung, Kong, Zuilhof, and Curran suggest the limitations of instant claim 17. Sikka also teaches using the silanizing agents in a solution of hexane (0112 and 0144), such that the silanizing agent is considered to be in a solvent. Jung also teaches providing the silane compound in an organic solvent (0017). Kong further teaches performing the reaction in a solvent (pg. 5). Zuilhof further teaches that it may be advantageous to perform the process according to the invention with a solution of the alkene and/or alkyne such that a solvent is used with the alkene and/or alkyne where suitable solvents include water and commonly used organic solvents (0043). Therefore, in the process of Sikka in view of Jung, Kong, Zuilhof, and Curran, the surface-modifying compound is contacted with the surface in the form of a surface-modifying compound composition comprising the surface-modifying compound and a solvent.




Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered.
Regarding Applicant’s argument that Sikka does not disclose a preference for hydrosilanes, the Examiner notes MPEP 2123(I): A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Therefore, while Sikka discloses multiple silanizing agents, since they also disclose agents that meet the requirement of the claimed hydrosilane, the reference is considered to render the claimed hydrosilane obvious. 
Regarding Applicant’s argument over Jung not disclosing hydrosilanes, it is noted that Jung teaches a silane compound that is similar to that of Sikka, where it includes an X group which is a hydrolysable group, examples of which include alkoxides, chloride, etc. (0019 and 0022). As discussed in the rejection above, Sikka teaches that the leaving X group can be hydrogen, chloride, or alkoxides (0045 and 0055). Therefore, both Jung and Sikka teach silane groups for hydrophobicizing a surface, where Sikka indicates that hydrogen is an alternative to the leaving or hydrolysable groups of Jung and since Jung teaches that UV can be used to accelerate the reaction of the silane with the surface as an alternative to or with heating, one having ordinary skill in the art would also expect the reaction of the hydrosilane to also be accelerated due to the similarities of the compounds and because it accelerates the reaction using groups that are alternatives to hydrogen. Further, Jung also indicates that UV can accelerate the crosslinking reaction to form Si-O-Si bonds which provides hydrophobicization with an even higher resistance, where Sikka indicates it is desirable to provide Si-O-Si bonds (Scheme I). Therefore, the inclusion of the UV treatment will also be expected to provide the benefit of accelerating the formation of Si-O-Si bonds for providing hydrophobicization with higher resistance. Therefore, while Jung does not disclose hydrosilanes, since they provide silanes that are similar to those of Sikka and they indicate that UV as an alternative or in addition to heat accelerates the reaction of the silane with the surface and to provide crosslinking reactions, one having ordinary skill in the art would be motivated to expose the hydrosilanes of Sikka to UV light to accelerate the reaction with the surface and to accelerate the formation of Si-O-Si bonds. To further support this position, the additional reference of Kong has been added which indicates that UV light provides silyl radicals from hydrosilanes for initiating a reaction, similar to that described in the process of Jung for the silane material.
As to Applicant’s arguments over Zuilhof, the reference is now used to suggest selectively irradiating the surface as described in the rejection above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current case, Sikka provides the claimed hydrosilane and indicates it is desirable to form Si-O-Si bonds, where the silane agent taught can include hydrogen leaving groups (hydrosilane), alkoxide leaving groups, or chloride leaving groups. Jung teaches that a silane having alkoxide or chloride leaving groups reacts with a Si-OH surface where the reaction is accelerated with heat and/or UV, which also is beneficial for crosslinking the silane compounds to form Si-O-Si groups, where a silanyl radical is used in the reaction. Kong teaches that UV light catalyzes the formation of a silyl radical from hydrosilanes for subsequent reaction. Therefore, the combination of art provides the suggestion that using UV light will also catalyze the formation of the radical for accelerating the reaction of the hydrosilane with the surface and crosslinking to provide the modified surface as desired. 
Regarding Applicant’s arguments over the time of UV exposure, it is noted that Jung teaches heat accelerates the reaction, where it requires 15 minutes to 24 hours, indicating that when the reaction is accelerated that is the required time frame. Since UV is used as an alternative or in addition to heat to accelerate the reaction, this would suggest that it will also need the same time to react. Alternatively, as discussed in the rejection above, since the UV exposure is performed to provide the reaction of the hydrosilane with the surface for increasing the hydrophobicity, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the exposure time to be within the claimed range with the expectation of providing a suitable time frame for the reaction to occur and result in the desired hydrophobicity. 
Regarding Applicant’s argument that one having ordinary skill would use one of the leaving agents of Jung, since Sikka teaches that hydrogen is a suitable leaving agent, one having ordinary skill in the art would expected that it will provide an acceptable group on the silanizing agent for modifying the surface. The Examiner notes MPEP 2123(II): Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Therefore, while Sikka indicates that hydrogen is not as effective a leaving group as some of the other leaving groups, since they indicate it can be used it will be expected to provide suitable reactivity for the surface modification, especially in conjunction with the UV treatment suggested by Jung and Kong. 
Regarding Applicant’s arguments over the UV wavelength, it is noted that the added reference of Kong provides the suggestion of using 240-260 nm for a hydrosilane. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718